To prove ineffective assistance of counsel, a petitioner must demonstrate
                      that counsel's performance was deficient in that it fell below an objective
                      standard of reasonableness, and resulting prejudice such that there is a
                      reasonable probability that, but for counsel's errors, the outcome of the
                      proceedings would have been different.       Strickland v. Washington, 466
                      U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d
                      504, 505 (1984) (adopting the test in Strickland). Both components of the
                      inquiry must be shown. Strickland, 466 U.S. at 697.
                                  First, appellant claimed that his counsel was ineffective for
                      failing to argue that his positive drug test should not have been considered
                      due to failure to follow proper chain of custody protocols. Appellant failed
                      to demonstrate that his counsel's performance was deficient or that he was
                      prejudiced. Appellant's probation officer testified that he tested
                      appellant's urine, that it tested positive for marijuana, and that he showed
                      appellant the sample and the test results. The officer testified that he
                      then sent the sample to a laboratory for further testing. The officer
                      testified that the laboratory test also showed a positive test for marijuana.
                      Under these circumstances, appellant failed to demonstrate that
                      objectively reasonable counsel would have asserted there was an improper
                      break in the chain of custody. See Burns v. Sheriff Clark Cnty., 92 Nev.
                      533, 534-35, 554 P.2d 257, 258 (1976); see also Sorce u. State, 88 Nev. 350,
                      352-53, 497 P.2d 902, 903 (1972) (discussing that doubt arising from
                      evidence of tampering resulting from a break in the chain of custody "goes
                      to the weight of the evidence" and not to its admissibility). Appellant
                      failed to demonstrate a reasonable probability of a different outcome had


SUPREME COURT
         OF
      NEVADA
                                                            2
(0) I 947A    Qies.
                counsel raised this argument as there was sufficient evidence presented
                that appellant violated the terms of his probation.   See Lewis v. State, 90
                Nev. 436, 438, 529 P.2d 796, 797 (1974). Therefore, the district court did
                not err in denying this claim.
                              Second, appellant claimed that his counsel was ineffective for
                failing to seek an independent test of his urine sample. Appellant failed to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Two tests were conducted of appellant's sample and appellant
                failed to demonstrate that objectively reasonable counsel would have
                sought a third test. Appellant failed to demonstrate a reasonable
                probability of a different outcome at the revocation hearing had additional
                testing been sought. Therefore, the district court did not err in denying
                this claim.
                              Third, appellant claimed that his counsel was ineffective for
                failing to argue that appellant had made payments for his fees. Appellant
                failed to demonstrate either deficiency or prejudice for this claim. The
                probation officer testified that appellant had limited resources, but that
                appellant had made modest payments toward the fees. The district court
                also acknowledged that appellant had made modest payments, but noted
                that appellant had decided to purchase marijuana rather than increase his
                payments. Appellant failed to demonstrate that objectively reasonable
                counsel would have raised further issues in this regard or that there is a
                reasonable probability of a different outcome had counsel raised
                arguments about the payments. Therefore, the district court did not err in
                denying this claim.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                             Fourth, appellant claimed that his counsel was ineffective for
                 failing to argue that appellant did not fail to submit to drug testing.
                 Appellant failed to demonstrate that his counsel's performance was
                 deficient or that he was prejudiced. The probation officer testified that
                 appellant could not give a urine sample for approximately two hours, then
                 left to attend a medical procedure. The officer testified that this was the
                 first instance that appellant had not been able to give a urine sample.
                 Appellant was tested two days later and the test was positive for
                 marijuana. Under these circumstances, appellant failed to demonstrate
                 that objectively reasonable counsel would have raised arguments about
                 appellant's failure to submit to testing or that there is a reasonable
                 probability of a different outcome had counsel raised such arguments.
                 Therefore, the district court did not err in denying this claim.
                             Fifth, appellant claimed that his counsel was ineffective
                 because she was not prepared for the revocation hearing and did not have
                 the case file during the hearing. Appellant failed to demonstrate that
                 counsel's performance was deficient or that he was prejudiced. At the
                 hearing, counsel stated that she had reviewed the discovery from the State
                 and that she was ready to proceed with the revocation hearing Appellant
                 failed to demonstrate a reasonable probability of a different outcome had
                 counsel performed additional actions to prepare for the hearing.
                 Therefore, the district court did not err in denying this claim.
                             Appellant also appealed the district court order denying his
                 motion for reconsideration. Because no statute or court rule permits an
                 appeal from an order denying a motion for reconsideration, we lack


SUPREME COURT
      OF
   NEVADA
                                                       4
(0) 1947A 401.
                 jurisdiction to consider that portion of appellant's appeal. See Phelps v.
                 State, 111 Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995); Castillo a
                 State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED and
                 DISMISS the appeal in part.


                                                         Pitlebt
                                                   Pickering
                                                                   (AA.
                                                                     7

                                                     Th
                                                   ParrCirre



                                                   Saitta


                 cc: Hon. Douglas W. Herndon, District Judge
                      Arthur Pride
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     5
(0) 1.947A ero